Dear Mr. Speed:
This office is in receipt of your request for an opinion of the Attorney General in regard to the St. Helena Parish Police Jury making a contribution to the Louisiana Medal of Honor Park and Museum proposed to be constructed in Chalmette, Louisiana.
You point out that the Parish Police Jury has the highest regard for those persons serving in the military and recognizes the extreme sacrifice made by those persons who have served in our armed forces so as to receive the United States Congressional Medal of Honor. However, you note the Parish Police Jury does not expect that any grant of funds by it to the park and museum construction will have any economic benefit to St. Helena Parish, nor does it see any provision of R.S. 33:1236 that would directly authorize the expenditure of funds by it for this otherwise worthwhile project.
Accordingly, you ask whether the Parish Police Jury can contribute to the Louisiana Medal of Honor Park and Museum.
We note in Atty. Gen. Op. 91-230, this office was presented with a request in regard to the legality of the Board of Commissioners of the West St. Mary Parish Port, Harbor and Terminal District making a $3,000 donation to the St. Mary Peace Memorial Commission that would be to honor the citizens of St. Mary Parish who have honored their community and country through military service.
This office recognized the prohibition of Art. VII, Section 14
of the Louisiana Constitution against donating funds of the state or any political subdivision, but found that Section C allows for the state and its political subdivisions to engage in cooperative endeavors with each other, the United States or any public or private association, corporation or individual for a public purpose.
It then concluded:
  Public tributes to war veterans in the erection of memorials have been an accepted public purpose throughout the history of our country. For public bodies to neglect to express public gratitude would be to neglect public duty.
  From the information supplied, it is obvious that this memorial serves a public purpose and is in the interest of the public bodies involved in this tribute. The larger American community of cities, states and their people clearly have an interest in honoring those who have been willing to risk their lives by serving in the defense of our country.
  This memorial accomplishes the public purpose of providing for the common defense and promoting the general welfare; the veterans of St. Mary Parish receive an expression of official gratitude and the general public has the opportunity and satisfaction of being able to express that gratitude.
We find support for this conclusion in Atty. Gen. Op. 98-398, which referred to Atty. Gen. Op. 91-230 as sanctioning the use of public funds for the erection of memorials as public tributes to war veterans, and that for public bodies to neglect to express public gratitude would be to neglect public duty.
Following this reasoning, we conclude the St. Helena Parish Police Jury is permitted to contribute funds to a memorial that will honor all military of Louisiana who have served in our armed forces and received the United States Congressional Medal of Honor.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                                    CHARLES C. FOTI, JR. ATTORNEY GENERAL